department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c date number release date cc intl br4 uilc internal_revenue_service national_office field_service_advice memorandum for from subject this field_service_advice responds to your memorandum dated date this field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend parent dsub1 dsub2 dsub3 fsub1 fsub2 fsub3 corp a corp b corp c acquisition co merger sub newco year year year year year year year year year a b c d e f g h i j k l m n p q r s t u v w x y z aa bb cc dd ee ff gg hh ii jj kk ll country z accounting firm issue sec_1 what is the initial basis in the fsub1 preferred and common_stock how are the october year contributions which consisted of contributions by dsub1 to fsub1 of cash and intercompany notes and financing fees in an amount totaling a reflected in the basis of the common and preferred_stock of fsub1 should the cash_merger of fsub1 into newco characterized by taxpayer under revrul_69_6 as a sale of fsub1's assets to newco for cash followed by the distribution of that cash to the fsub1 shareholders in exchange for the fsub1 stock be recast as a sale of stock by the fsub1 shareholders to newco followed by the liquidation of fsub1 should dsub3 be allowed an ordinary_loss deduction for the common_stock of fsub1 its wholly owned subsidiary under sec_165 conclusion sec_1 the initial basis in the fsub1 preferred and common_stock should reflect the fsub1 and dsub1 subscription agreement and the december year exchange of cash by dsub1 for additional fsub1 preferred_stock however a court might give weight to an accurate appraisal even if conducted after the fact the october year contributions by dsub1 which consisted of contributions to fsub1 of cash and intercompany notes and financing fees in an amount totaling a should be reflected solely in the basis of the common_stock of fsub1 the cash_merger of fsub1 into newco characterized by revrul_69_6 as a sale of fsub1's assets to newco for cash followed by the distribution of that cash to the fsub1 shareholders in exchange for the fsub1 stock should not be recast as a sale of stock by the fsub1 shareholders to newco followed by the liquidation of fsub1 dsub3 is allowed an ordinary_loss deduction for the common_stock of fsub1 its wholly-owned subsidiary under sec_165 facts both dsub1 and dsub2 were wholly owned subsidiaries of parent which was the common parent of a consolidated_group on or about february year dsub1 incorporated fsub1 in country z with b cash for which it received c shares of fsub1 common_stock and d shares of fsub1 preferred_stock fsub1 at the same time also borrowed e from dsub2 these funds f were immediately contributed to fsub2 a country z corporation in exchange for g-percent of its stock fsub2 also immediately borrowed h from dsub2 fsub2 used the foregoing cash to acquire most of the shares of fsub3 an unrelated country z corporation whose shares were publicly traded fsub2 subsequently merged with fsub3 under country z law the merger transaction is referred to as an i thereunder and the merged entity referred to hereinafter as fsub2 continued the name previously used by fsub3 on or about december year fsub2 was liquidated into fsub1 and fsub1 changed its name to the name previously used by fsub3 on or about december year fsub1 issued another j shares of preferred_stock to dsub1 in exchange for k which funds were employed to acquire another unrelated company on or about october year dsub1 contributed cash in the amount of l and an intercompany note in the amount of m as a contribution to the capital of fsub1 dsub1 or parent also contributed an additional intercompany note in the amount of n and paid financing fees of no additional stock was issued for these contributions also on or about october year corp a the common parent of a consolidated_group not related to the parent consolidated_group acquired through its indirect wholly-owned subsidiary corp c all the outstanding_stock of parent parent owned all of the stock of dsub3 at this time on or about december year dsub1 and dsub2 were merged upstream into parent which received all the assets p and assumed all of the liabilities q of those entities also on or about december year parent merged downstream into dsub3 which received all the assets r and assumed all of the liabilities s of parent immediately following this transaction corp a was the common parent of a consolidated_group and owned all of the outstanding_stock of corp b which owned all of the outstanding_stock of corp c which owned all of the outstanding_stock of dsub3 which owned all of the outstanding_stock of fsub1 on may year dsub3 sold both the preferred and common_stock of fsub1 to an unrelated party acquisition co this sale was structured in multiple steps first acquisition co formed merger sub and funded it with t second acquisition co formed newco third merger sub and fsub1 entered into an agreement to merge into a new country z entity newco third dsub3 received u in cash and v shares of newco stock in exchange for the w shares of fsub1 preferred_stock these v shares of newco stock represented less than x-percent of the stock of newco dsub3 also transferred the c shares of common_stock of fsub1 to newco but allegedly received ee in exchange for those shares the u s tax treatment of this transaction is the same as a forward cash_merger the transaction will be treated as if fsub1 sold all of its assets for cash and then distributed the cash in complete_liquidation of its stock fourth newco wired y of the aforementioned proceeds to pay off unrelated loans of fsub1 and wired dsub3 the net_proceeds of z fifth on may year the liquidation preference of the preferred shares of fsub1 received by dsub3 in exchange for w shares of fsub1 preferred_stock exceeded the net_proceeds of z sixth on may year dsub3 sold the v shares of newco stock back to acquisition co for aa dsub3 reported a capital_gain on the sale of the w shares of fsub1 preferred_stock in the amount of bb on the consolidated_return filed by corp a for the tax_year ended on december year this gain represented the difference between the net_basis it determined for this stock cc and the net_proceeds of z dsub3 also reported an ordinary_loss on the sale of the common_stock of fsub1 in the amount of dd this loss represented the difference between the amount dsub3 received for the common_stock of fsub1 ee and the amount of basis it determined for this stock dd law and analysi sec_1 initial basis in the fsub1 preferred and common_stock on form_5471 information_return of u_s_person with respect to certain foreign_corporations and on its balance_sheet included with form_1120 for the tax years year through year dsub1 collectively dsub1 and dsub3 are referred to herein as the taxpayer allocated kk to the fsub1 preferred_stock and ll to the fsub1 common_stock however on its form_1120 for year the year of the sale of the fsub1 assets taxpayer reported the basis as cc on the fsub1 preferred_stock and dd on the fsub1 common_stock these amounts were the results of an appraisal made in year by accounting firm taxpayer’s representative using a so-called income approach looking back to year under the appraisal the february year contribution was allocated ff to the fsub1 preferred_stock and gg to the fsub1 common_stock the december year contribution was allocated hh to the fsub1 preferred_stock and ii was allocated to the fsub1 common_stock thus under taxpayer’s valuation in year the fsub1 preferred_stock had a basis of cc and the fsub1 common_stock had a basis of jj examination disagreed with the method of valuing the stock and used the more contemporaneous allocations reported by taxpayer on the balance_sheet attached to form_1120 for tax years year through year of kk to the fsub1 preferred_stock and ll to the fsub1 common_stock examination has not attempted to verify the accuracy of the year appraisal these contemporaneous allocation amounts were also reported in records received from taxpayer pursuant to an information_document_request for workpapers and other records that would show the basis of the common and preferred_stock we agree that the income approach appraisal was constructed as an after the fact attempt to shift basis from preferred_stock to common_stock in order to increase the ordinary_loss on the common_stock for the purpose of creating or increasing a net_operating_loss_carryback for dsub3 we also agree that the best evidence of the basis in the common_stock and preferred_stock resulting from the original formation of fsub1 is reflected in the subscription agreement the december year exchange of cash by dsub1 for preferred_stock of fsub1 and the basis allocations consistently stated on the corporation’s books from year to year however to the extent that the appraisal is accurate even if done after the fact a court may give weight to the taxpayer’s position we note that the duty_of_consistency may apply see eg 854_f2d_755 5th cir cert_denied 490_us_1065 495_f2d_211 8th cir the duty_of_consistency has been applied to prevent taxpayers from taking inconsistent positions in order to improperly inflate the basis of an asset coldiron v commissioner 54_tcm_1084 in determining basis the principles of estoppel may also apply sec_1_1016-6 for example if year is closed to assessment taxpayer’s reallocation of basis to the common_stock should be estopped as inconsistent with its prior reported positions to the extent the service has acquiesced in or relied upon those reported facts for those years further factual development would be appropriate october year contributions by dsub1 taxpayer allocated the entire amount of the october year contributions by dsub1 which consisted of contributions to fsub1 of cash and intercompany notes and financing fees in an amount totaling a to dsub1's basis in the common_stock of fsub1 the examiner asserts that the amount should be allocated between the fsub1 common_stock and the fsub1 preferred_stock based on the relative tax basis of the stock at the time of the year contributions sec_1_358-2 provides that in every case in which before the transaction a person owned more than one class of stock a determination must be made upon the basis of all of the facts of the stock received with respect to the stock of each class held whether or not surrendered sec_1_358-2 provides that if a transferor in a sec_351 exchange receives stock of more than one class then the basis of the property transferred shall be allocated among all of the stock received in proportion to the fair market values of the stock of each class however that regulation only provides a method for allocating basis when stock of two classes is actually received in a case in which no stock is received all of the facts must be examined to make the determination of what stock is received with respect to the common_stock and the preferred_stock the suggested allocation_of_basis between preferred and common appears to be based on the meaningless gesture theory as expressed for example in 85_tc_824 aff’d f 2d 2d cir in lessinger both the tax_court and the circuit_court held that because c an individual shareholder is the sole shareholder of s the issuance of stock would be a meaningless gesture under that rationale it could be argued that common and preferred_stock would be deemed issued in exchange for the new contributions while the examiner allocated the contributions between common and preferred in accordance with their respective tax basis apparently to preserve the proportion of taxpayer’s initial investment in common and preferred_stock it could also be argued that the appropriate allocation is in proportion to their fair market values the meaningless gesture rule has been applied to allocate basis to existing stock when contributions were made but no stock was issued it deems stock issued to satisfy the exchange requirement of sec_351 and for purposes of determining basis the rule does not provide the same rights under corporate law that would be attached to the stock if the stock were actually issued it is our view that the meaningless gesture rule should be applied only in the cases in which the issuance or non issuance of stock is truly meaningless in the simple case of a corporation with only one class of stock owned by a single shareholder any contribution_to_capital generally increases the value of the stock by the amount of the contribution in that case there really is no difference between issuing stock or not issuing stock because the common_stock is a residual class that receives what is left upon liquidation of the corporation the issuance or non issuance of common_stock does not make a difference there would similarly be no change in either voting or dividend rights accordingly it is easy to conclude that it would be a meaningless gesture to issue additional shares of common_stock because the issuance does not affect the rights of any other class of stock on the other hand when a corporation has preferred_stock the issue is more complicated for example whatever rights attach to the preferred_stock do so on a share by share basis meaning that there is a difference in rights depending on whether stock is issued in this case the only preference is a liquidation preference attached to the preferred_stock if more shares are actually issued then the preferred shareholders will have a greater claim on the assets of the corporation in liquidation than they would have assuming that no stock were actually issued for example if there are insufficient assets to cover the liquidation preference at the time of the contribution the actual issuance of preferred_stock would change the relationship between the common and preferred shareholders if no preferred_stock were actually issued the new funds would be allocated to satisfy the amount of the already existing liquidation preference and the common shareholders would be closer to reaching the point where they would participate in the liquidation proceeds if the corporation actually issued the preferred_stock at the time of the contribution the common shareholders would be disadvantaged because the amount of the liquidation preference would be increased thus the focus would not be on the relationship between the shareholder and its corporation but between the various classes of stock whether the meaningless gesture rule applies should be determined by the rights attaching to that stock the inquiry should be whether the issuance or non issuance of stock makes a difference as between the classes of stock because the issuance or non issuance of preferred_stock makes a difference in this case it would not be a meaningless gesture to issue preferred_stock accordingly the october year contributions by dsub1 consisting of contributions to fsub1 of cash and intercompany notes and financing fees in an amount totaling a should be reflected solely in the basis of the common_stock of fsub1 liquidation versus sale of stock taxpayer reported the transaction as a sale of assets by fsub1 followed by the liquidation of fsub1 based on an analysis of revrul_69_6 1969_1_cb_104 and 87_tc_689 because the liquidation preference was greater than the proceeds none of the proceeds were attributable to the common_stock therefore taxpayer reported that the liquidation of fsub1 was not within sec_332 consequently taxpayer reported that the liquidation proceeds in excess of its basis in the fsub1 preferred_stock would result in capital_gain under sec_331 because the common shareholders received nothing they reported an ordinary_loss on the common_stock under sec_165 because the v shares of newco stock were de_minimis in value and because they were redeemed only two days after issuance it has been suggested that the transaction be recast presumably the recast is as a stock sale the result of this stock sale would be that the z purchase_price would be allocated between the common and preferred in accordance with their respective fair market values capital_gain or capital_loss would result depending upon the basis in each of the preferred and common_stock the basis determinations would be the same as discussed above the suggested recast is too far from the facts of the case as presented because newco received the assets of fsub1 the recast would require the stock sale to be followed by a liquidation of fsub1 by newco this is not what happened newco paid cash and received assets ordinary_loss versus capital_loss sec_165 allows as a deduction any loss sustained during the year and not compensated by insurance or otherwise under sec_165 if any security which is a capital_asset becomes worthless during the taxable_year the loss resulting therefrom shall be treated as a sale_or_exchange of a capital_asset on the last day of the taxable_year sec_165 defines the term security to include a share of stock in a corporation sec_165 is an exception to the foregoing capital_gain treatment that provides ordinary_loss treatment for stock in certain affiliated corporations even if the stock is a capital_asset to qualify dsub3 must meet the requirements set forth in sec_165 see also sec_1 d we assume that dsub3 meets these requirements under sec_1_165-1 a loss is allowable under sec_165 only for the taxable_year in which the loss is sustained see 326_us_287 for this purpose a loss is sustained during the taxable_year in which the loss is evidenced by closed and completed transactions and fixed by identifiable events occurring in the taxable_year sec_1_165-1 boehm u s pincite under sec_1_165-5 and d no loss is allowed unless the stock is wholly worthless see also sec_1_165-5 a determination of worthlessness of stock is purely a question of fact 326_us_287 klepetko v commissioner tcmemo_1990_644 aff’d 967_f2d_159 2d cir whether worthlessness occurs in a particular year is also a question of fact boehm u s pincite shvetz v commissioner tcmemo_1979_298 the burden of showing worthlessness is on the taxpayer boehm u s pincite 807_f2d_59 6th cir the essential standards for a determination of worthlessness are set forth in 38_bta_1270 aff’d 112_f2d_320 7th cir the ultimate value of stock and conversely its worthlessness will depend not only on its current liquidating value but also on what value it may acquire in the future through the foreseeable operations of the corporation both factors of value must be wiped out before we can definitely fix the loss the loss of potential value if it exists can be established ordinarily with satisfaction only by some identifiable_event in the corporation’s life which puts an end to such hope and expectation morton b t a pincite this language is often relied upon by courts see eg figgie int’l inc f 2d pincite corona v commissioner tcmemo_1992_406 aff’d 33_f3d_1381 11th cir garner v commissioner tcmemo_1991_569 aff’d 987_f2d_267 5th cir post v commissioner tcmemo_1975_419 identifiable events are events that limit or destroy the potential value of stock such as a the cessation of a business b the sale of all of the assets of the corporation c the surrender or revocation of the corporate charter d the commencement of a plan_of_liquidation sale of assets and distribution in liquidation to creditors or e bankruptcy and receivership see morton b t a pincite 50_tc_369 aff’d 424_f2d_1 6th cir cert_denied 400_us_869 in order to show that the fsub1 common_stock was worthless dsub3 must show that its common_stock in fsub1 ceased to have both liquidating value and potential value the fsub1 common_stock had no liquidating value in year because the entire amount of the proceeds dsub3 received from newco did not exceed the liquidation preference on the preferred_stock fsub1's cash_merger with newco is treated for tax purposes under revrul_69_6 as a sale of fsub1's assets to newco followed by the distribution of that cash to the fsub1 shareholders in exchange for the fsub1 stock thus the forward cash_merger is an identifiable_event that ends the hope or expectation of some value with respect to the fsub1 stock therefore dsub3 should be allowed a worthless_stock ordinary_loss deduction for the fsub1 common_stock under sec_165 the amount of the ordinary_loss will depend upon the amount of basis allocated to the preferred and common_stock case development hazards and other considerations part of dsub3's basis in fsub1 stems from a dollar_figure dollar note contributed on october year under the facts presented it appears that dsub3 inherits the liability and the accompanying basis but the facts do not reflect the note’s ultimate disposition if the liability was genuine enough for basis it should be genuine enough for repayment or at the very least forgiveness of indebtedness income in addition additional facts are required to determine whether for additional information please contact aaron farmer of cc intl br4 at or daniel heins of cc dom fs corp at please call if you have any further questions philip l tretiak senior technical reviewer branch office of associate chief_counsel international
